                        Case 5:19-cv-00537-CAS-SHK Document 1 Filed 03/25/19 Page 1 of 5 Page ID #:1



                              1 Douglas E. Dexter (State Bar No. 115868)
                                 ddexter@fbm.com
                              2 Chandra S. Andrade (State Bar No. 271769)
                                 candrade@fbm.com
                              3 Jaya Bajaj (State Bar No. 317909)
                                 jbajaj@fbm.com
                              4 Farella Braun + Martel LLP
                                235 Montgomery Street, 17th Floor
                              5 San Francisco, California 94104
                                Telephone: (415) 954-4400
                              6 Facsimile: (415) 954-4480

                              7 Attorneys for AMAZON.COM SERVICES, INC.

                              8                              UNITED STATES DISTRICT COURT

                              9                CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION

                           10

                           11 BEVERLY ROSALES,                                    Case No.

                           12                 Plaintiff,                          DEFENDANT AMAZON.COM
                                                                                  SERVICES, INC.’S NOTICE OF
                           13          vs.                                        REMOVAL OF CIVIL ACTION UNDER
                           14 AMAZON FULFILLMENT SERVICES;                        28 U.S.C. §1441(b)
                              GOLDEN GATE STATE FC, LLC; and Does
                           15 1 through 100, Inclusive,,

                           16                 Defendant.

                           17

                           18          TO THE CLERK OF THE ABOVE-ENTITLED COURT AND PLAINTIFF BEVERLY
                           19 ROSALES:

                           20          PLEASE TAKE NOTICE that Defendant AMAZON.COM SERVICES, INC.
                           21 (“Amazon”), pursuant to 28 U.S.C. § 1441(b), hereby removes the above-entitled action to this

                           22 Court from the Superior Court of the State of California in and for the County of Riverside.

                           23 I.       FACTUAL AND PROCEDURAL BACKGROUND
                           24          On January 11, 2019, Plaintiff BEVERLY ROSALES (“Plaintiff”) filed a civil complaint
                           25 in the Superior Court of the State of California, County of Riverside, entitled Beverly Rosales v.

                           26 Amazon Fulfillment Services, et al, Case No. RIC1900658. A true and correct copy of the

                           27 Complaint, together with its Civil Case Cover Sheet, is attached at Exhibit A (hereinafter the

                           28 “Complaint”).
   Farella Braun + Martel LLP                                                                                         37036\12368598.1
                           th
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
         (415) 954-4400
                                   DEFENDANT AMAZON.COM SERVICES, INC.’S NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28
                                                          U.S.C. 1441(a) - Case No. RIC1900658
                        Case 5:19-cv-00537-CAS-SHK Document 1 Filed 03/25/19 Page 2 of 5 Page ID #:2



                              1            In her Complaint, Plaintiff alleges six causes of action against Amazon: (1) Wrongful

                              2 Discharge in Violation of Public Policy; (2) Gender/Sex/Pregnancy Discrimination; (3) Disability

                              3 Discrimination; (4) Failure to Accommodate; (5) Failure to Prevent Discrimination; and (6)

                              4 Disparate Impact Discrimination. See Exh. A. Plaintiff seeks general damages, emotional distress

                              5 damages, exemplary damages, compensatory damages, punitive damages, and attorneys’ fees. See

                              6 Exh. A at p. 7.

                              7            On February 19, 2019, Plaintiff amended her Complaint to include Amazon.com Services,

                              8 Inc. as a defendant. See Exhibit B. On February 22, 2019, Plaintiff dismissed Defendants Amazon

                              9 Fulfillment Services and Golden State FC, LLC with prejudice. See Exhibit C. Amazon.com

                           10 Services, Inc. is now the only remaining Defendant.

                           11 II.          THE NOTICE OF REMOVAL IS TIMELY
                           12              Defendants Amazon Fulfillment Services and Golden State FC, LLC were dismissed with

                           13 prejudice on February 22, 2019. Thus, this Notice of Removal has been timely filed within thirty

                           14 (30) days from when it was first “ascertained that the case is one which is or has become

                           15 removable.” See 28 U.S. §1446(b)(3).1

                           16 III.         THIS COURT HAS DIVERSITY JURISDICTION
                           17              This case is removable because this Court has original jurisdiction based on the parties’

                           18 diversity of citizenship. See 28 U.S.C. § 1332(a) (“The district courts shall have original
                           19 jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of

                           20 $75,000, and is between . . . citizens of different States[.]”). First, Plaintiff and Amazon are

                           21 citizens of different states. Plaintiff’s Complaint alleges that she resides in Riverside County,

                           22 California and has lived in Riverside County at all relevant times. See Exh. A at ¶ 1, pg. 1. Under

                           23 28 U.S.C. § 1332(c), a corporation “shall be deemed to be a citizen of every State and foreign state

                           24 by which it has been incorporated and of the State or foreign state where it has its principal place

                           25 of business[.]” Amazon.com Services, Inc. is a Delaware corporation with its corporate

                           26
                                   1
                                The date 30 days after February 22, 2019 is Sunday, March 24, 2019. Pursuant to the Federal
                           27
                              Rules of Civil Procedure, the time period to file this Notice of Removal is therefore extended to
                           28 the next day that is not a Sunday, or March 25, 2019. See Fed. R. Civ. P. 6(a)(1).
   Farella Braun + Martel LLP                                                        2                                     37036\12368598.1
                           th
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
         (415) 954-4400
                                       DEFENDANT AMAZON.COM SERVICES, INC.’S NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28
                                                              U.S.C. 1441(a) - Case No. RIC1900658
                        Case 5:19-cv-00537-CAS-SHK Document 1 Filed 03/25/19 Page 3 of 5 Page ID #:3



                              1 headquarters and principal place of business in Washington. See Exhibit D (Washington Secretary

                              2 of State Annual Report for Amazon.com Services, Inc. listing principal office in Seattle,

                              3 Washington and incorporation in Delaware). Thus, diversity of citizenship exists.

                              4         In addition, the amount in controversy exceeds $75,000. Though Amazon denies that

                              5 Plaintiff is entitled to any damages, Plaintiff seeks general damages, emotional distress damages,

                              6 exemplary damages, compensatory damages, punitive damages, and attorney’s fees. See Exh. A at

                              7 p. 7. California federal courts have routinely found that the amount-in-controversy requirement is

                              8 satisfied in cases with similar claims. See, e.g., Rodriguez v. Home Depot, USA, Inc., No. 16-CV-

                              9 01945-JCS, 2016 WL 3902838 (N.D. Cal. July 19, 2016) (amount-in-controversy requirement

                           10 satisfied in wrongful termination case seeking lost wages, equitable relief, restitution, emotional

                           11 distress damages, punitive damages, and attorneys’ fees and costs); Castanon v. International

                           12 Paper Company, No. 2:15-CV-08362-ODW, 2016 WL 589853 (C.D. Cal. Feb. 11, 2016)

                           13 (amount-in-controversy requirement satisfied in disability discrimination case seeking lost

                           14 earnings, emotional distress and punitive damages, and attorneys’ fees); Simmons v. PCR

                           15 Technology, 209 F. Supp. 2d 1029 (2002) (amount-in-controversy requirement satisfied in

                           16 employment discrimination case seeking compensatory damages, punitive damages, emotional

                           17 distress damages, injunctive relief, and attorneys’ fees). Thus, removal is also proper based on this

                           18 Court’s diversity jurisdiction.
                           19 IV.       VENUE AND INTRADISTRICT ASSIGNMENT
                           20           Pursuant to 28 U.S.C. § 1441(a), “any civil action brought in a State court of which the

                           21 district courts of the United States have original jurisdiction, may be removed by the defendant or

                           22 the defendants, to the district court of the United States for the district and division embracing the

                           23 place where such action is pending.” This Court embraces the Superior Court of the State of

                           24 California for the County of Riverside, which is where Plaintiff’s Complaint was originally filed.

                           25 Accordingly, this Court is the appropriate court to which to remove this action.

                           26 I.        NOTICE OF REMOVAL.
                           27           Amazon will promptly provide written notice of this Notice of Removal to Plaintiff, and

                           28 will also file a copy of this Notice of Removal with the Clerk of the Superior Court of the State of
   Farella Braun + Martel LLP                                                     3                                     37036\12368598.1
                           th
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
         (415) 954-4400
                                   DEFENDANT AMAZON.COM SERVICES, INC.’S NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28
                                                          U.S.C. 1441(a) - Case No. RIC1900658
                        Case 5:19-cv-00537-CAS-SHK Document 1 Filed 03/25/19 Page 4 of 5 Page ID #:4



                              1 California, County of Riverside.

                              2 II.      CONCLUSION.
                              3          As detailed above, this Court has diversity jurisdiction over this action pursuant to 28

                              4 U.S.C. § 1441(b). Having fulfilled all statutory requirements, Amazon removes this action from

                              5 the Superior Court of California, County of Riverside to this Court, and requests that this Court

                              6 assume full jurisdiction over this matter as provided by law.

                              7

                              8 Dated: March 25, 2019.                      FARELLA BRAUN + MARTEL LLP

                              9
                                                                            By: /s/ Douglas E. Dexter
                           10
                                                                                Douglas E. Dexter
                           11
                                                                            Attorneys for AMAZON.COM SERVICES, INC.
                           12

                           13

                           14

                           15

                           16

                           17

                           18
                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
   Farella Braun + Martel LLP                                                      4                                      37036\12368598.1
                           th
235 Montgomery Street, 17 Floor
 San Francisco, California 94104
         (415) 954-4400
                                   DEFENDANT AMAZON.COM SERVICES, INC.’S NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28
                                                          U.S.C. 1441(a) - Case No. RIC1900658
                        Case 5:19-cv-00537-CAS-SHK Document 1 Filed 03/25/19 Page 5 of 5 Page ID #:5



                              1                                          PROOF OF SERVICE

                              2                         Beverly Rosales v. Amazon Fulfillment Services, et al.
                                                 (State Of California, County Of Riverside; Case No. RIC1900658)
                              3
                                   CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION; Case No.__________
                             4
                                         At the time of service, I was over 18 years of age and not a party to this action. I am
                              5    employed in the County of San Francisco, State of California. My business address is 235
                                   Montgomery Street, 17th Floor, San Francisco, CA 94104.
                              6
                                      On March 25, 2019,1 served true copies of the following document(s) described as
                            7 DEFENDANT AMAZON.COM SERVICES, INC.’S NOTICE OF REMOVAL OF CIVIL
                              ACTION UNDER 28 U.S.C. §1441(b)
                            8
                                      on the interested parties in this action as follows:
                            9
                                      SANFORD A. KASSEL (State Bar No. 100681)                  Counsel for Plaintiff
                           10         GAVIN P. KASSEL (State Bar No. 284666)
                                      Sanford A. Kassel, A Professional Law Corporation
                           11         Wells Fargo Bank Building, Suite #207
                                      334 West Third Street
                           12         San Bernardino, CA 92401-1823
                                      Telephone: (909) 884-6451
                           13         Facsimile: (909) 884-8032
                                      Email: Office®,skassellaw.com
                           14
                                      BY MAIL: I enclosed the document(s) in a sealed envelope or package addressed to the
                           15 persons  at the addresses listed in the Service List and placed the envelope for collection and
                              mailing, following our ordinary business practices. I am readily familiar with the practice of
                           16 Farella Braun + Martel LLP for collecting and processing correspondence for mailing. On the
                              same day that correspondence is placed for collection and mailing, it is deposited in the ordinary
                           17 course of business with the United States Postal Service, in a sealed envelope with postage fully
                              prepaid. I am a resident or employed in the county where the mailing occurred. The envelope was
                           18 placed in the mail at San Francisco, California.

                           19             I declare under penalty of perjury under the laws of the State of California that the
                                   foregoing is true and correct.
                           20
                                          Executed on March 25, 2019, at San Francisco, California.
                           21

                           22

                           23                                                        Angelica V. Dugan
                           24

                           25

                           26

                           27

                           28
                                                                                                                           37036U2368598.1
   Farella Braun + Martel LLP                                                        5
235 Montgomery Street, if' Floor
 San Francisco, California 94104     DEFENDANT AMAZON.COM SERVICES, INC.’S NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28
         (415) 954-4400
                                                            U.S.C. 1441(a) - Case No. RIC1900658
